Title: To James Madison from Jacquelin Ambler, 18 May 1782
From: Ambler, Jacquelin
To: Madison, James



Dear Sir
Richmond Virginia 18th. May 1782
The paper which you were so kind to send me does indeed contain intelligence of most interesting concern to us. had the lust for exorbitant power, and the prejudices of that haughty infatuated Nation been thus corrected four years ago, she would then have had good ground for the hope which some of the Members of Parliament seem now so fondly to cherish. A reunion in any degree compatible with the Idea which appears to be the prevailing one there is impossible. The British Empire is shaken to its foundation; it is not at all surprizing, therefore, that her Citizens, who know and who have her real Interests at heart, think no sacrifice too great which may tend to restore her lost preeminence among the Nations: they are obliged at length to acknowledge this cannot be done but by such a connection with America as must not now be admitted. Every effort, however, which the most consummate policy can dictate will no doubt be tried to effect it, and of course to sow dissensions among the States, and seperate us from our great Ally, to whom, under Providence, we are principally indebted for the present humiliating situation of our Enemy. May Heaven continue its aid, and direct our National Councils at this important Crisis. On Wednesday, and not before, a sufficient number of Delegates met to constitute a House; you may imagine little has yet been done. I will endeavor to transmit you the Journals weekly if a Copy can be had. Mr. Webb will be with you early in next week.
I am with very great esteem Yr. affect Servt
J: Ambler

P.S. Since the above I hear there is an Antigua Paper come to Town which gives a dreadful Account of the Naval Engagement in the West Indies—that our Allies lost 6. Ships of the Line; & that the Count de Grasse was taken. I dread a confirmation.
